DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the drawings fail to show the portion of the heatsink features that are coated with a desiccant material such that a percentage of surface area 15of the heatsink structure coated with the desiccant material increases from a first end of the heatsink structure to a second end of the heatsink structure located further from the air mover than the first end and does not provide location of the air mover relative to the heatsink structure as claimed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "heat-rejecting media" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 are rejected under 35 USC 112(b) by virtue of their dependency upon
claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Paul T. Artman (US2007/0159796, hereinafter referred to as Paul) in view of Hong Suk Kim (US 20140366568, hereinafter referred to as Hong).  
Regarding claim 1, Paul discloses the claimed invention including: 
An information handling system (an information handling system [0005]) comprising: 

an information handling resource (processing resource [0008], line 11-15); 
an air mover configured to drive a flow of air (a fan to direct air [0004],line 3-5); and  5heat-rejecting media thermally coupled to the information handling resource (the heat source for heat sink 10 will be located beneath the heat sink and the heat source is the processor of the computer system.[0009]), the heat rejecting media comprising a heatsink structure(Heat sink 10, see figure 1), the heatsink structure comprising a plurality of heatsink features(plurality of horizontal fins 10, see figure 1).
Paul fails to disclose a portion of the heatsink features are coated with a desiccant 10material.
However, Hong teaches a portion of the heatsink features are coated with a desiccant 10material (first region of the fin coated with a hydrophilic agent, see [0019-0020]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Paul by Hong such that portion of the heatsink features of Paul are coated with a hydrophilic agent in view of the teaching of 
Regarding claim 2, Paul as modified discloses the claimed invention but fails to teach percentage of surface area 15of the heatsink structure coated with the desiccant material increases from a first end of the heatsink structure to a second end of the heatsink structure located further from the air mover than the first end.
However, Hong teaches in heat and/or moisture dissipation art, coating the second fin region 60 with hydrophilic agent and the first fin region 50 is uncoated, see [0117]. Looking at figure 1, the fin 30 having a coated fin region (50) is closer to the incoming air flow (air mover location, in the instant claim case) and the uncoated fin region or second fin region (60) is further from the air flow. However, When the second region is coated with hydrophilic agent and the first region is not coated at all as described, the hydrophilic agent coating on the fins 30 of figure 1 will be reversed to the opposite side in which case the percentage of hydrophilic coating increases going from the first end i.e. where the air flow comes in, towards the second end which is the air out flow side. Accordingly, it would have been obvious to an ordinary skilled person in the art at the time of the invention to modify the heat sink features of Paul to include a hydrophilic agent coating on the heatsink structure in view of Hong in order to facilitate discharge of condensation water formed in the first region as taught by Hong [0020].
 	Regarding claim 3, Paul as modified discloses the claimed invention including the plurality of heatsink features comprises a plurality of generally parallel fins (plurality of horizontal fins 10, see figure 1) configured generally parallel to the flow of air (see figure 1 and 2 of Paul).
Regarding claim 5, Paul discloses the claimed invention. Heat-rejecting media comprising a heatsink structure (Heat sink 10, see figure 1), the heatsink structure comprising: a plurality of heatsink features (plurality of horizontal fins 10, see figure 1).
Paul fails to disclose a portion of the heatsink features are coated with a desiccant 10material.
However, Hong teaches a portion of the heatsink features are coated with a desiccant 10material (first region of the fin coated with a hydrophilic agent, see [0019-0020]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Paul by Hong such that portion of the heatsink features of Paul are coated with a hydrophilic agent in view of the teaching of Hong so as to facilitate discharge of condensation water formed in the first region as taught by Hong [0020].
Regarding claim 6, Paul as modified discloses the claimed invention but fails to disclose the heatsink features are coated with the desiccant material 10such that a percentage of surface area of the heatsink structure coated with the desiccant material increases from a first end of the heatsink structure to a second end of the heatsink structure.
However, Hong teaches the heatsink features are coated with the desiccant material 10such that a percentage of surface area of the heatsink structure coated with the desiccant material increases from a first end of the heatsink structure to a second end of the heatsink structure (figure 4A and 4D, shows a fin 30 with first region 50 having a hydrophilic agent coating and the second region 60, with hydrophobic agent coating or 
Regarding claim 7, Paul as modified discloses the claimed invention including the plurality of heatsink features comprises a plurality of generally parallel fins(plurality of horizontal fins 10, see figure 1) configured generally parallel to the flow of air (see figure 1 and 2 of Paul).
Regarding claim 8, Paul teaches method for fabricating heat-rejecting media comprising: providing a plurality of heatsink structures (Heat sink 10, see figure 1).
Paul fails to disclose coating the plurality of heatsink structures in 5desiccant material such that a portion of the heatsink features are coated with the desiccant material.
However, Hong teaches coating the plurality of heatsink structures in 5desiccant material (see figure below, showing plurality of fills coated with hydrophilic agent) such that a portion of the heatsink features are coated with a desiccant 10material (first region of the fin coated with a hydrophilic agent, see [0019-0020]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Paul by Hong such that portion of the heatsink features of Paul are coated with a hydrophilic agent in view of the teaching of Hong so as to facilitate discharge of condensation water formed in the first region as taught by Hong [0020].

    PNG
    media_image1.png
    478
    436
    media_image1.png
    Greyscale

Regarding claim 9, Paul as modified discloses the claimed invention but fails to teach a percentage of surface area of the 10heatsink structure coated with the desiccant material increases from a first end of the heatsink structure to a second end of the heatsink structure.
However, Hong teaches a percentage of surface area of the heatsink structure coated with the desiccant material increases from a first end of the heatsink structure to a second end of the heatsink structure (figure 4A and 4D, shows a fin 30 with first region 50 having a hydrophilic agent coating and the second region 60, with hydrophobic agent coating or uncoated. The hydrophilic agent coating increases from the second region to the first region 50).
Regarding claim 10, Paul as modified discloses the claimed invention including the plurality of 15heatsink features comprises a plurality of generally parallel fins configured generally parallel to the flow of air (see figure 1 and 2 of Paul).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Paul T. Artman (US2007/0159796, hereinafter referred to as Paul) in view of Hong Suk Kim (US 20140366568, hereinafter referred to as Hong) and in further view of HUOMU YANG (CN-201966487-U, hereinafter referred to as Huomu).
Regarding claim 4, Paul as modified discloses the claimed invention but fails to disclose a temperature sensor; and a closed-loop thermal control system for controlling the flow of air driven by the air mover based on a 30temperature sensed by the temperature sensor.
However, Huomu teaches a temperature sensor (11); and a closed-loop thermal control system (13) for controlling the flow of air driven by the air mover based on a 30temperature sensed by the temperature sensor. it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Paul by Huomu such that the apparatus further comprises a temperature sensor 11 and a closed-loop thermal control system (13) in order to detect and control the air temperature of each sub regions as taught by Huomu see [0021-0022].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stephane Launay (US 7532467) teaches thermal management devices, systems, and methods, convection cooling devices and a heat-dissipater including a first area and a second area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIRHANU WELDETENSI whose telephone number is (571)272-9833. The examiner can normally be reached Monday to Friday 8:30am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BIRHANU DAMTEW WELDETENSI/Examiner, Art Unit 3763    

/CASSEY D BAUER/Primary Examiner, Art Unit 3763